Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00148-CV

                    Oscar BENAVIDES, Felicitas Benavides, and S.W. ROE, Inc.,
                                         Appellants

                                                  v.

  AEGIS ASSET BACKED SECURITIES, LLC; American Savings Life Insurance Co.; and
                     Substitute Trustee Sandra Mendoza,
                                  Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2020-CVG-000092-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 29, 2021

DISMISSED FOR LACK OF JURISDICTION

           Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). A judgment or order is final for purposes of appeal if it actually

disposes of all pending parties and claims before the court. Id. at 205. An appeal may also be taken

from certain interlocutory orders as authorized by statute. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a). Because the clerk’s record in this case does not show that the trial court has disposed

of all claims and parties before it, we dismiss this appeal for lack of jurisdiction.
                                                                                      04-21-00148-CV


       In their original petition, Oscar Benavides, Felicitas Benavides, and S.W. Roe, Inc.

(“Appellants”) sued Aegis Asset Backed Securities (“Aegis”), American Savings Life Insurance

Company (“American Savings”), and substitute trustee Sandra Mendoza (“Mendoza”) for

wrongful foreclosure, declaratory judgment, breach of contract, unjust enrichment, negligence, gross

negligence, breach of fiduciary duty, fraud, and consumer protection and property code violations.

Aegis, American Savings, and Mendoza answered Appellants’ suit, denying the allegations in the

petition. Additionally, Aegis counterclaimed for breach of contract, and American Savings

counterclaimed for fraud, fraudulent inducement, negligent misrepresentation, and breach of

contract.

       American Savings and Mendoza filed an amended motion for traditional and no-evidence

summary judgment, asking the trial court to render a take-nothing judgment on the Appellants’

claims and to award attorney’s fees to American Savings. On March 2, 2021, the trial court signed

an order granting American Savings and Mendoza’s summary judgment motion.

       On April 16, 2021, Appellants filed a notice of appeal, indicating that Appellants were

appealing a “judgment expected to be signed today.” But the clerk’s record does not contain an

order or judgment signed on April 16, 2021, and nothing else in the clerk’s record indicates that

the trial court signed an order or judgment on or about that date.

       In a docketing statement filed in this court, Appellants state that they are appealing the

summary judgment order signed on March 2, 2021. The trial court’s March 2, 2021 order is

interlocutory because it does not dispose of all parties and causes of action and it does not clearly

and unequivocally state that it finally disposes of all claims and parties. See Lehmann, 39 S.W.3d

at 205 (“[W]hen there has not been a conventional trial on the merits, an order or judgment is not

final for purposes of appeal unless it actually disposes of every pending claim and party or unless




                                                -2-
                                                                                                    04-21-00148-CV


it clearly and unequivocally states that it finally disposes of all claims and all parties.”). No statute

authorizes an interlocutory appeal from the trial court’s March 2, 2021 order.

         Because it appeared that no final judgment existed in this case, we issued an order requiring

Appellants to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. In their response, Appellants do not dispute that the March 2, 2021 order is

interlocutory and not immediately appealable, and they do not state that a final judgment has been

signed by the trial court. Accordingly, we dismiss this appeal for lack of jurisdiction. 1

                                                          PER CURIAM




1
 In their response, Appellants request an unspecified amount of time to “finalize this case” in the trial court and an
extension of time to file their brief. These requests are denied as moot; however, dismissal of this appeal does not
prevent Appellants from later pursuing a timely appeal from a final judgment in this case.


                                                        -3-